Case: 20-1328     Document: 58    Page: 1   Filed: 12/21/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ELI LILLY AND COMPANY,
                      Plaintiff-Appellee

                             v.

                     APOTEX, INC.,
                   Defendant-Appellant
                  ______________________

                        2020-1328
                  ______________________

    Appeal from the United States District Court for the
 Southern District of Indiana in No. 1:17-cv-02865-TWP-
 MPB, Judge Tanya Walton Pratt.
                 ______________________

                Decided: December 21, 2020
                  ______________________

     ADAM LAWRENCE PERLMAN, Latham & Watkins LLP,
 Washington, DC, argued for plaintiff-appellee. Also repre-
 sented by JAMES PATRICK LEEDS, Eli Lilly and Company,
 Indianapolis, IN; DOV PHILIP GROSSMAN, DAVID M.
 KRINSKY, ANDREW P. LEMENS, XUN LIU, CHARLES
 MCCLOUD, Williams & Connolly LLP, Washington, DC.

    WILLIAM A. RAKOCZY, Rakoczy Molino Mazzochi Siwik
 LLP, Chicago, IL, argued for defendant-appellant. Also
Case: 20-1328    Document: 58       Page: 2     Filed: 12/21/2020




2                                 ELI LILLY & CO.   v. APOTEX, INC.



 represented by XIAOMEI CAI, JOSEPH THOMAS JAROS,
 CYNTHIA H. SUN, RACHEL WALDRON.
                 ______________________

    Before PROST, Chief Judge, BRYSON and STOLL, Circuit
                          Judges.
 STOLL, Circuit Judge.
     Apotex, Inc. appeals from the judgment of the district
 court in a patent-infringement suit brought by Eli Lilly
 & Company under the Hatch-Waxman Act, 21 U.S.C.
 § 355. The district court granted Lilly’s motion for sum-
 mary judgment of infringement, holding that prosecution
 history estoppel does not bar Lilly from asserting infringe-
 ment of certain claims of U.S. Patent No. 7,772,209 under
 the doctrine of equivalents. Because we discern no error in
 the district court’s decision, we affirm.
                         BACKGROUND
                              I
      The ’209 patent relates to “a method of administering
 an antifolate to a mammal in need thereof, comprising ad-
 ministering an effective amount of said antifolate in com-
 bination with a methylmalonic acid lowering agent.”
 ’209 patent col. 2 ll. 55–58. Antifolates block the function
 of certain enzymes in the folic acid pathway and, thus, im-
 pede the growth of cancer cells. Antifolates can also affect
 normal cells, however, leading to severe toxicities in pa-
 tients receiving antifolate chemotherapy. The ’209 patent
 inventors discovered that administering an antifolate fol-
 lowing pretreatment with a methylmalonic acid lowering
 agent, such as vitamin B12, reduces the toxicities associ-
 ated with antifolates “without adversely affecting thera-
 peutic efficacy.” Id. at col. 2 ll. 32–37. The specification
 identifies “Pemetrexed Disodium (ALIMTA), as manufac-
 tured by Eli Lilly & Co.” as the “most preferred” antifolate
 encompassed by the claims. Id. at col. 4 ll. 42–43.
Case: 20-1328       Document: 58      Page: 3     Filed: 12/21/2020




 ELI LILLY & CO.   v. APOTEX, INC.                              3



     Independent claims 1 and 12 are illustrative of the
 ’209 patent claims:
     1. A method for administering pemetrexed diso-
     dium to a patient in need thereof comprising ad-
     ministering an effective amount of folic acid and an
     effective amount of a methylmalonic acid lowering
     agent followed by administering an effective
     amount of pemetrexed disodium, wherein
     the methylmalonic acid lowering agent is selected
     from the group consisting of vitamin B12, hy-
     droxycobalamin,         cyano-10-chlorocobalamin,
     aquocobalamin perchlorate, aquo-10-cobalamin
     perchlorate, azidocobalamin, cobalamin, cyanoco-
     balamin, or chlorocobalamin.
     ...
     12. An improved method for administering
     pemetrexed disodium to a patient in need of chemo-
     therapeutic treatment, wherein the improvement
     comprises:
     a) administration of between about 350 μg and
     about 1000 μg of folic acid prior to the first admin-
     istration of pemetrexed disodium;
     b) administration of about 500 μg to about 1500 μg
     of vitamin B12, prior to the first administration of
     pemetrexed disodium; and
     c) administration of pemetrexed disodium.
 Id. at col. 10 ll. 56–65, col. 11 l. 25–col. 12 l. 4.
     The ’209 patent claims cover the use of Lilly’s pharma-
 ceutical product ALIMTA®, which is indicated for the treat-
 ment of mesothelioma and certain types of lung cancer.
 ALIMTA® contains pemetrexed disodium, i.e., the diso-
 dium salt form of the compound pemetrexed. Though
 ALIMTA® is distributed as a solid powder formulation of
Case: 20-1328    Document: 58     Page: 4     Filed: 12/21/2020




4                               ELI LILLY & CO.   v. APOTEX, INC.



 pemetrexed disodium, it is dissolved in solution before be-
 ing intravenously injected into a patient.           When
 pemetrexed disodium dissolves, the pemetrexed and so-
 dium ions dissociate from each other, and the dissociated
 pemetrexed anion exerts a chemotherapeutic effect in the
 patient.
     The ’209 patent claims priority from U.S. Patent Appli-
 cation No. 10/297,821, in which Lilly originally sought in-
 dependent claims directed to methods of administering “an
 antifolate” in combination with a methylmalonic acid low-
 ering agent. Lilly also sought dependent claims limiting
 the antifolate to “ALIMTA.” For example, dependent
 claim 9 recited “[a] method of any one of claims 1–8
 wherein the antifolate is ALIMTA.” J.A. 6214.
     In September 2004, the Examiner rejected the claims
 reciting “ALIMTA” under 35 U.S.C. § 112. Under the head-
 ing “Vague and Indefinite Language Rejections,” the Ex-
 aminer explained:
    Claims 9, 29, 30, and 33 (as depending from
    claim 9) are rejected under 35 U.S.C. 112, second
    paragraph, as being indefinite for failing to partic-
    ularly point out and distinctly claim the subject
    matter which applicant regards as the invention.
    The instant claims refer to the trade name
    “ALIMTA.” It is improper claim language to use a
    trademark or trade name in a claim to identify or
    describe a material or product. This not only ren-
    ders a claim indefinite, but also constitutes an im-
    proper use of the trademark or trade name
    ([Manual of Patent Examining Procedure (MPEP)]
    § 2173.05(u)).
 J.A. 6222.
      In January 2005, Lilly canceled its dependent claims
 reciting “ALIMTA” in response to the Examiner’s § 112 re-
 jection. Lilly simultaneously amended its independent
Case: 20-1328       Document: 58          Page: 5   Filed: 12/21/2020




 ELI LILLY & CO.   v. APOTEX, INC.                                5



 claims to replace “an antifolate” with “pemetrexed diso-
 dium” to overcome certain anticipation and obviousness re-
 jections.    Thereafter, the Examiner withdrew the
 § 112 rejection in view of the cancellation of the claims that
 had recited “ALIMTA.”
      In July 2007, Lilly filed U.S. Patent Application
 No. 11/776,329, which ultimately issued as the ’209 patent.
 In its Preliminary Amendment, Lilly canceled claims recit-
 ing “ALIMTA” and instead prosecuted only claims reciting
 “pemetrexed disodium.”
                                     II
     Apotex submitted a New Drug Application with the
 U.S. Food and Drug Administration seeking approval to
 market and sell its own pemetrexed product prior to the
 expiration of the ’209 patent. Apotex’s proposed product
 contains pemetrexed dipotassium, a different salt form of
 pemetrexed from pemetrexed disodium. Lilly then sued
 Apotex for patent infringement, alleging that the use of
 Apotex’s proposed product would infringe claims 9, 10,
 12–15, 18, 19, 21, and 22 of the ’209 patent.
     Lilly and Apotex filed cross-motions for summary judg-
 ment on Lilly’s infringement claims. While the motions
 were pending, this court issued its decision in Eli Lilly
 & Co. v. Hospira, Inc., 933 F.3d 1320 (Fed. Cir. 2019), cert.
 denied, 207 L. Ed. 2d 1052 (June 15, 2020). In Hospira,
 this court affirmed the district court’s judgments of in-
 fringement of the ’209 patent claims against Hospira, Inc.,
 Dr. Reddy’s Laboratories, Ltd., and Dr. Reddy’s Laborato-
 ries, Inc., which had sought FDA approval to market and
 sell pemetrexed ditromethamine products. Id. at 1324,
 1326. This court agreed with the district court’s conclusion
 that Lilly’s amendment narrowing the ’821 application’s
 claims from the administration of “an antifolate” to
 “pemetrexed disodium” did not give rise to prosecution his-
 tory estoppel and, thus, that Lilly was not barred from pur-
 suing infringement under the doctrine of equivalents. Id.
Case: 20-1328     Document: 58      Page: 6    Filed: 12/21/2020




6                                ELI LILLY & CO.   v. APOTEX, INC.



 at 1327, 1330–34. This court held that “Lilly’s amendment
 was merely tangential to pemetrexed ditromethamine be-
 cause the prosecution history, in view of the ’209 patent it-
 self, strongly indicates that the reason for the amendment
 was not to cede other, functionally identical, pemetrexed
 salts.” Id. at 1331.
      In its summary judgment decision in this case, the dis-
 trict court considered whether Lilly’s amendment replac-
 ing “ALIMTA” with “pemetrexed disodium” gives rise to
 prosecution history estoppel and whether any exceptions to
 estoppel apply.        Eli Lilly & Co. v. Apotex, Inc.,
 430 F. Supp. 3d 560, 565 (S.D. Ind. 2019) (Decision). The
 district court noted that in Lilly’s opening brief, Lilly ar-
 gued that Apotex’s only defense to infringement under the
 doctrine of equivalents was prosecution history estoppel,
 and that if the court rejected that defense, Lilly is entitled
 to summary judgment that Apotex will induce and contrib-
 ute to the infringement of the asserted claims because Apo-
 tex conceded that the use of its proposed product will
 infringe. Id. Because Apotex did not respond to Lilly’s as-
 sertions, the district court concluded that Apotex “conceded
 the merits of doctrine-of-equivalents infringement and that
 it will induce and contribute to infringement of the” as-
 serted claims. Id.
      Next, the district court rejected Apotex’s argument
 that because the term “ALIMTA” in the original claims
 would have been understood to mean “pemetrexed,” Lilly’s
 amendment to replace “ALIMTA” with “pemetrexed diso-
 dium” was a narrowing amendment and Lilly surrendered
 all other salt forms of pemetrexed. Id. at 566–68. Based
 on its review of the intrinsic evidence, the district court de-
 termined that Lilly’s amendment was not a narrowing
 amendment and, thus, prosecution history estoppel does
 not apply to bar Lilly from asserting infringement based on
 the doctrine of equivalents. Id. at 567–68. Therefore, the
 district court granted Lilly’s motion and denied Apotex’s
 cross-motion. The district court entered final judgment in
Case: 20-1328       Document: 58     Page: 7   Filed: 12/21/2020




 ELI LILLY & CO.   v. APOTEX, INC.                           7



 favor of Lilly, prohibiting FDA approval of Apotex’s pro-
 posed product until the expiration of the ’209 patent pur-
 suant to 35 U.S.C. § 271(e)(4)(A).
    Apotex appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(1).
                            DISCUSSION
     We review a district court’s grant of summary judg-
 ment according to the law of the regional circuit, here, the
 Seventh Circuit. Hospira, 933 F.3d at 1327 (citing Kaneka
 Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d 1298,
 1303 (Fed. Cir. 2015)). In the Seventh Circuit, summary
 judgment is reviewed de novo, construing all facts and
 drawing all inferences in favor of the non-movant. Id.
 at 1327–28 (citing Wis. Alumni Rsch. Found. v. Apple Inc.,
 905 F.3d 1341, 1352 (Fed. Cir. 2018)). Whether prosecu-
 tion history estoppel applies to bar a doctrine of equiva-
 lents claim is a question of law, reviewed de novo. Id.
 at 1330 (citing Regents of Univ. of Cal. v. Dakocytomation
 Cal., Inc., 517 F.3d 1364, 1371 (Fed. Cir. 2008)).
     The district court correctly concluded that prosecution
 history estoppel does not bar Lilly from asserting infringe-
 ment by equivalents. The intrinsic record demonstrates
 that Lilly did not narrow the scope of its claims when it
 amended the claims reciting the administration of
 “ALIMTA” to instead recite the administration of
 “pemetrexed disodium.” A narrowing amendment is re-
 quired to invoke estoppel. See id. (“Prosecution history es-
 toppel arises when a patent applicant narrows the scope of
 his claims during prosecution for a reason ‘substantial[ly]
 relating to patentability.’” (alteration in original) (quoting
 Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
 344 F.3d 1359, 1366–67 (Fed. Cir. 2003) (en banc))).
     Lilly’s patent applications from which the ’209 patent
 claims priority equate “ALIMTA” with “pemetrexed diso-
 dium.” See, e.g., J.A. 6198 (’821 application stating
Case: 20-1328     Document: 58      Page: 8     Filed: 12/21/2020




8                                 ELI LILLY & CO.   v. APOTEX, INC.



 “pemetrexed disodium (Alimta®, Eli Lilly and Company,
 Indianapolis,     IN)”);     J.A. 7016      (PCT     application
 No. PCT/US01/14860 stating “pemetrexed disodium (Ali-
 mta®, Eli Lilly and Company, Indianapolis, IN)”). This
 definitional language from the earlier applications was also
 included in the ’209 patent specification. The specification
 refers to “pemetrexed disodium” twice, both times in asso-
 ciation with ALIMTA. ’209 patent col. 1 ll. 58–59 (stating
 “pemetrexed disodium (Alimta®, Eli Lilly and Company,
 Indianapolis, Ind.)”); id. at col. 4 ll. 42–43 (stating that the
 “most preferred” antifolate of the patent is “Pemetrexed
 Disodium (ALIMTA), as manufactured by Eli Lilly & Co.”).
 Indeed, the specification indicates that “ALIMTA” is Lilly’s
 trade name for that compound by expressly equating
 “ALIMTA” with pemetrexed disodium “as manufactured by
 Eli Lilly & Co.” Id. at col. 4 ll. 42–43. Similar to the earlier
 applications, the specification does not use “ALIMTA” to
 refer to pemetrexed alone or to any other salt form of
 pemetrexed. Thus, the intrinsic evidence supports the dis-
 trict court’s construction of “ALIMTA” to be synonymous
 with “pemetrexed disodium.”
     Moreover, the prosecution history confirms that the in-
 ventors used “ALIMTA” in the original claims—and the
 Examiner understood the term—as Lilly’s trade name for
 pemetrexed disodium. Specifically, the Examiner rejected
 the claims of the ’821 application on the ground that the
 improper use of a trade name in the claims renders the
 claims indefinite. In doing so, the Examiner cited MPEP
 § 2173.05(u), which, as of the date of the rejection, provided
 that “[i]f the trademark or trade name is used in a claim as
 a limitation to identify or describe a particular material or
 product, the claim does not comply with the requirements
 of 35 U.S.C. 112, second paragraph.” MPEP § 2173.05(u)
 (2004). The provision further provides that the “claim
 scope is uncertain since the trademark or trade name can-
 not be used properly to identify any particular material or
 product,” and that the “value of a trademark would be lost
Case: 20-1328       Document: 58     Page: 9   Filed: 12/21/2020




 ELI LILLY & CO.   v. APOTEX, INC.                            9



 to the extent that it became descriptive of a product, rather
 than used as an identification of a source or origin of a prod-
 uct.” Id. For these reasons, the MPEP instructs examiners
 that “the use of a trademark or trade name in a claim to
 identify or describe a material or product would not only
 render a claim indefinite, but would also constitute an im-
 proper use of the trademark or trade name.” Id.
      Following Patent Office procedure, the Examiner in
 this case rejected the claims of the ’821 application as in-
 definite because they improperly used the trade name
 “ALIMTA.” In response to the rejection, Lilly canceled its
 claims reciting the trade name and pursued claims using
 the generic name for the same substance, which mooted the
 rejection. Additionally, as the district court observed, the
 Examiner “explicitly noted that pemetrexed disodium was
 ‘also known by the trade name ALIMTA’” in the contempo-
 raneous obviousness rejection. Decision, 430 F. Supp. 3d
 at 567 (quoting J.A. 6223). The Examiner also character-
 ized claims 9, 29, 30, and 33, the dependent claims reciting
 “ALIMTA,” as “specifically cit[ing] pemetrexed disodium.”
 J.A. 6224–25.
      Furthermore, in its January 2005 response to the re-
 jection, Lilly corrected a typographical error in the specifi-
 cation by replacing “Pemetrexed Sodium (ALIMTA)” with
 “Pemetrexed Disodium (ALIMTA).” J.A. 6230 (emphasis
 added); J.A. 6233 (same). Lilly explained that the “com-
 pound was appropriately named and referenced at least on
 page 2, lines 6–7,” J.A. 6233, which stated “pemetrexed
 disodium (Alimta®, Eli Lilly and Company, Indianapolis,
 IN),” J.A. 6198. Nothing in the prosecution history sug-
 gests that Lilly’s amendment narrowed the claims, that the
 Examiner understood Lilly to be narrowing the claims, or
 that either Lilly or the Examiner understood “ALIMTA” to
 mean anything other than pemetrexed disodium.
     On appeal, Apotex contends that the district court
 “erred by concluding that the ‘indefinite’ claim term
Case: 20-1328    Document: 58     Page: 10    Filed: 12/21/2020




 10                             ELI LILLY & CO.   v. APOTEX, INC.



 ‘ALIMTA’ meant only ‘pemetrexed disodium.’” Appellant’s
 Br. 47. In Apotex’s view, the Examiner concluded that
 “ALIMTA” was indefinite because it had at least two possi-
 ble meanings: “pemetrexed” and “pemetrexed disodium.”
 Id. at 48. Apotex further argues that because “pemetrexed”
 is indisputably broader than “pemetrexed disodium,”
 Lilly’s “amendment was a narrowing amendment that trig-
 gered prosecution history estoppel.” Id.
      Apotex misreads the prosecution history. In particu-
 lar, it erroneously interprets the Examiner’s § 112 rejection
 as two separate rejections: indefiniteness and improper use
 of a trade name. The Examiner did not, however, reject the
 original claims as “indefinite” because there was ambiguity
 about whether “ALIMTA” has multiple meanings. Instead,
 in accordance with Patent Office procedure, the Examiner
 rejected the claims reciting “ALIMTA” as indefinite be-
 cause ALIMTA is a trade name. Trade names are not an-
 chored to a single specific meaning and thus can introduce
 potential vagueness into patent claims.
      Apotex also contends that, in prosecuting European
 Patent Application No. 01948214.0, the European counter-
 part to the ’209 patent, Lilly amended claims originally re-
 citing “ALIMTA” to instead recite “pemetrexed.” Apotex
 argues that in response to a European Patent Office rejec-
 tion “finding the claim term ‘ALIMTA’ ‘unclear,’ Lilly ‘refo-
 cused’ its claims on ‘the antifolate compound pemetrexed,’
 and added dependent claims to ‘pemetrexed disodium.’”
 Reply Br. 26 (citations omitted).
      Apotex’s reliance on Lilly’s prosecution of the European
 application is misplaced. As an initial matter, we have cau-
 tioned against relying on the prosecution of foreign appli-
 cations in interpreting claim terms of U.S. patents and
 patent applications. See AIA Eng’g Ltd. v. Magotteaux Int’l
 S/A, 657 F.3d 1264, 1279 (Fed. Cir. 2011). Moreover, we
 agree with Lilly that this evidence in fact supports the dis-
 trict court’s conclusion that “ALIMTA” means “pemetrexed
Case: 20-1328       Document: 58     Page: 11   Filed: 12/21/2020




 ELI LILLY & CO.   v. APOTEX, INC.                           11



 disodium.” Contrary to Apotex’s assertion, Lilly did not
 equate “ALIMTA” with “pemetrexed” during prosecution of
 its European application. Rather, after Lilly attempted to
 pursue new claims directed to the use of “pemetrexed” in-
 stead of “an antifolate,” the Examiner rejected the claims
 because Lilly only disclosed pemetrexed disodium in its
 specification. J.A. 7468–69. Thereafter, Lilly informed the
 EPO examiner that it was amending its claims “to refer to
 the preferred embodiment, the use of pemetrexed disodium
 (ALIMTA®) as manufactured by Eli Lilly and Company, as
 the antifolate drug.” J.A. 7490. Lilly also stated that “all
 references to ALIMTA in pages 10 et seq have been re-
 placed by pemetrexed disodium with the registered trade-
 mark ALIMTA being retained in parenthesis.” J.A. 7491.
 In light of the European prosecution history as a whole, we
 do not read Lilly’s statement that it was “refocus[ing]” the
 claims in its application to suggest that Lilly equated
 “ALIMTA” with “pemetrexed.”
     We have considered Apotex’s other arguments, but we
 do not find them persuasive. The district court properly
 concluded that prosecution history estoppel does not bar
 Lilly’s infringement claims under the doctrine of equiva-
 lents. Because we agree with the district court that the
 amendment at issue did not narrow the claims, we need not
 reach the alternative tangentiality argument raised by
 Lilly. Accordingly, we conclude that the district court did
 not err in granting summary judgment in favor of Lilly.
                            CONCLUSION
     For the foregoing reasons, we affirm the judgment of
 the district court.
                           AFFIRMED